Title: Edward Bolling to Thomas Jefferson, 29 March 1813
From: Bolling, Edward,Roberts, Thomas
To: Jefferson, Thomas


          Hond Sir Buckingham March 29th 1813
          This letter will be handed you by Mr Thos Roberts, who is anxious to obtain a commision in any of the military establishments now organizing, and in order to attain his wh wish, has solicited me to address you uppon that subject, and give you my opinion Respecting his qualifications &.c. 
          I shou’d be false to true friendship, was I to neglect him, where there was the smalest probability of my Rendering him a service. I have had the pleasure of being acquainted with this Gent. several years, and it gives me great satisfaction, to find its in my power, to say he wants nothing but experience, (which can be acquired only by practice) to make him fully competent, to
			 any commision his government may think proper to bestow upon him, or in other words any that he wou’d accept conscious as I am, that he wou,d receive no appointment, he thought himself incapable
			 of
			 conducting with the utmost propriety. Shou,d you think it expedient, to favor him with a letter of recommendation to the Honourable Secretary of war, I am convinced his friends, nor his government, will never have cause to complain, therefore in expectation of your
			 assistance I remain with high consideration & respect
          Yor Mot obt & very humble ServtEdwd Bolling
        